department of the treasury internal_revenue_service washington d c tar exempt ang government entities apa set ep rc t3 uniform issue list legend irax ira y iraz amount a amount b amount c amount d amount e date date company a dear u this is in response to your request dated as supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internat revenue cade the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old ira z with company a iras on date amount a was distributed from ira x amount b was distributed from you maintained individual_retirement_account ira x ra y and you represent that a distribution was made from each of these page ira y and amount c was distributed from ira z amount d represents the total amount of funds distributed from your iras with company a on date amount e represents the amount you intended to roll over to an ira amount e was not re-invested as you intended in an ira before the expiration of the statutorily required 60-day period ‘you assert that your failure to accomplish a rollover of amount e within the 60-day period prescribed by sec_408 d of the code was due to your madical condition which impaired your decision making ability during the 60-day period you seek a ruling waiving the 60-day pericd to roll over amount e you have submitted documentation reflecting that you were diagnosed with terminal cancer on date you have submitted a letter from your oncologist that documents your state of mental and physical health during the 60-day period you have submitted documentation explaining that some of the distributed funds have been used to pay for funeral arrangements of the use of funds accounts for the difference between amount d and amount e your explanation based on the facts and representations stated above you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in section a08 d of the code regarding amount e sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of tha code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ra to the individual for whose benefit the ira is maintained if- j the entire amount received including money and any other_property is paid into an ra for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 d page sec_408 d d of the cade provides a similar 60-day rollover period for partial rollovers sec_408 d i of the cade provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are aligible for the waiver under sec_408 d i of the code revproc_2003_16 i r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your medical_condition which impaired your decision making ability during the 60-day period therefore pursuant to sec_408 d i of the code the service hereby waives the 80-day rollover requirement with respect to distributions totaling amount e you are granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution contributing amount e into one or more iras described in code sec_408 will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this latter expresses no opinion as to whather ira x ira y or raz satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact id at please address all correspondence toe se t ep ra t3 singerely rancas v sloan manager empioyee plans technical group enclosures delated copy of ruling letter notice of intention to disclose
